Citation Nr: 1534252	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-26 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1957.  The Veteran died on November [redacted], 1998.  The appellant is the Veteran's surviving spouse.

This matter comes before the before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. By rating decisions dated in December 1998 and June 1999, the appellants claim of service connection for the cause of the veteran's death were denied; the appellant did not appeal those denials.

2. Since the June 1999 denial, no evidence was received that raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence to reopen a claim of service connection for the cause of the Veteran's death has not been received. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim of service connection for the cause of the Veteran's death, the VCAA notice must include (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53. (2007).

Further, in applications to reopen previously denied claims by the submission of new and material evidence, VA must notify a claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  The notice must also define "new and material evidence."  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the appellant was notified in a January 2011 letter of the bases upon which the earlier claims were denied as well as what would be necessary to substantiate the elements required for a grant of benefits, and also defined new and material evidence.  The letter also gave a detailed description of the evidence and information required to substantiate a claim based on both a previously service-connected condition and a condition that is yet to be service connected.  

The January 2011 letter did not give a statement of the conditions for which the Veteran was already service connected at the time of his death.  Nevertheless, even if the letter did not take the form prescribed in Hupp, the defect may be cured by (1) actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Board notes that in October 2010, the appellant was provided with a VCAA letter which did not address the issue of new and material evidence, but did explicitly address the issue of service connection for the cause of the Veteran's death.  That letter gave a statement of the conditions for which the Veteran was already service connected at the time of his death.  Thus, the Board finds that the appellant did have actual knowledge of this fact.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's VA examination reports, VA treatment records, private medical records and opinions, and lay statements from the appellant.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II.  Analysis

In order to establish entitlement to benefits based on the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after analysis has been made of all the facts and circumstances surrounding the death of a veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran died on November [redacted], 1998.  The record includes three separate death certificates, all of which list different causes of death: acute heart infarction, cancer of the right eye, and malignant neoplasm of the eye.  At the time of his death, the Veteran was service connected for traumatic central retinopathy of the left eye.  

The record reflects that in December 1998, the RO issued a rating decision which denied service connection for an acute heart infarction, as the cause of the Veteran's death.  In February 1999, the appellant submitted a statement and additional death certificate indicating that the previous death certificate was invalid because it erroneously gave the cause of death as an infarction, when his actual cause of death was cancer of the right eye.  Medical evidence available at that time indicated that the Veteran was treated prior to his death for paranasal cell carcinoma with bone metastasis, deep vein thrombosis of the left leg, chronic disseminated intravascular coagulopathy, prostatic hyperplasia, diverticulitis, hemorrhoids, and small cell carcinoma of the paranasal sinus with bone metastasis.  A medical opinion stated that medical evidence confirms a diagnosis of malignant growths on the paranasal sinuses with extension to the bone (cell type- squamous carcinoma of ethmoid, paranasal sinus).  The primary tumor was found to be localized in an area close to the eyes, base of skull and nasal bones.  The opinion then states that it is absolutely unrelated to an intrinsic left eye pathology due to trauma.  In June 1999 the RO again denied service connection, this time for cancer of the right eye.  The appellant submitted additional evidence.  In August 1999 the RO issued a letter which affirmed its prior denial.  The appellant did not appeal that decision.

In September 2010, the appellant sought to reopen her previously denied claim.  In support of her petition to reopen, the appellant submitted a letter from Dr. N.O., dated February 17, 2011.  That letter indicated that the Veteran died in November 1998 from right eye cancer which had been diagnosed in 1997 and required treatment that was not well tolerated.  That letter also noted in-service right eye blunt trauma resulting in blindness in that eye and suggested additional consideration as the trauma may have been the trigger for his cancer.

The appellant also submitted a VA radiology diagnostic report dated November 6, 1998 which stated the Veteran had a known case of prostate cancer with metastic disease to the paranasal sinuses and base of the skull.  Pathology reports indicated adenocarcinoma, Gleason's 2-2 in the right prostate lobe and adenocarcinoma, Gleason's 3-3 in the left prostate lobe.  A letter from Dr. C.M.-Q. dated October 21, 2014 stated that after a careful review of the medical data of record, the Veteran actually passed away from prostate adenocarcinoma with bone metastasis and that he never had right eye neoplasm as stated by his death certificate.  A subsequent letter dated May 11, 2015 indicates what evidence Dr. C.M.-Q. relied upon to reach this conclusion.

After a careful review of the record, the Board finds that this evidence is not new and material.  While it had not been previously made a part of the record and is by definition new, it does not raise a reasonable possibility of substantiating the claim.  First, the Board finds that the letter from Dr. N.O. is not material as it continues to attribute the cause of the Veteran's death the right eye cancer and also suggests the possibility that it is connected to his blunt trauma in-service.  These facts were already known and considered in the 1999 denial.  Further, the letter only gives a possibility of a connection and does not support any possible connection with any type of discussion or citation to evidence or known medical principles which the Board may rely upon.  Additionally, the Board notes that the Veteran did not suffer from blunt trauma to the right eye in service, but rather the left, and therefore any opinion linking the Veteran's trauma to his cancer of the right eye is not supported.  

With regard to the additional radiology and pathology reports and the opinion of Dr. C. M.-Q., the Board also finds this evidence to not be material.  At the time of the prior denial, evidence of record indicated that the Veteran suffered from issues concerning the prostate.  Further, while the opinion identifies prostate cancer as a possible cause of the Veteran's death (in fact, the opinion seems to imply that metastases of prostate cancer were the actual cause of the tumor found in the sinuses and base of the skull), the Board notes that this actually weakens the argument for service connection.  Particularly,  the appellant has not contested that the tumor found in and around the Veteran's ocular cavity and skull caused the Veteran's death.  Rather, this opinion instead identifies that tumor as a metastases of prostate cancer.  It does not suggest that any such problem could be traced to service or to an already service-connected disability.  In short, it does not tend to prove the appellant's claim in any way beyond what was previously known.  

Further, by attributing the cause of the Veteran's cancer which clearly manifested in and around the ocular cavity as a metastases from his prostate cancer, it removes the Veteran's in-service eye trauma as the connecting element to his active service.  Essentially, this argument states that the Veteran's cause of death did not occur due to blunt trauma to the eye, but rather due to prostate cancer.  The appellant has not identified any other in-service incident, illness or injury to which the Veteran's prostate cancer can be etiologically linked, and a review of the Veteran's service treatment records has not revealed any such possible element.  While the appellant has alleged that the Veteran's prostate cancer should be presumptively service connected, the Board notes that the appellant has provided no evidence that it manifested to a compensable degree within one year of the Veteran's separation from active service.  Neither would the Veteran's prostate cancer be eligible for service connection based on presumption of herbicide exposure as the Veteran did not serve during the presumptive periods for herbicide exposure and no evidence in the record support such an exposure during service.   See 38 C.F.R. §§ 3.307, 3.309 (2014).  Consequently, the Board finds that the opinion linking the Veteran's death to prostate cancer is not new and material evidence as it does not raise any reasonable possibility of substantiating the claim.  The appellant's claim is therefore not reopened.  

  
ORDER

The application to reopen a previously denied claim of service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


